The defendants were joint grantees in a deed of conveyance of certain land. By the terms of such deed they assumed and agreed to pay, as a part of the consideration, mortgages on the land conveyed, to the amount of $19,000. One of the mortgages so assumed was for $12,000, and was owned by the plaintiff. Upon the foreclosure of plaintiff's mortgage, the security was appropriated, leaving a deficiency of approximately $2,000. To recover the amount of such deficiency, this action was brought. The case is closely related to that of First Nat. Bank v.McDonough, 205 Iowa 1329. The mortgage foreclosed in the cited case was one included in the same assumption clause and in the same deed as is involved herein. The mortgage in the case at bar was a first mortgage, whereas the mortgage in the cited case was junior thereto. Our holding in the cited case is *Page 1291 
decisive of the case at bar. Every question presented herein was ruled in the cited case. We have no occasion, therefore, for further discussion. Pursuant to our holding in that case, the judgment of the district court herein must be reversed, and it is so ordered. — Reversed.
STEVENS, C.J., and FAVILLE, KINDIG, and WAGNER, JJ., concur.